Citation Nr: 1002181	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  09-40 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The Veteran had active service from January 1947 to May 1948 
and from September 1950 to June 1969.  He was born in 1929.

This appeal comes to the Board of Veterans Appeals' (Board) 
from the above Department of Veterans Affairs (VA) Regional 
Office (RO).  The case has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran already has service connection for diabetes 
mellitus, rated as 40 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 10 percent 
disabling; peripheral neuropathy of the right lower 
extremity, rated at 10 percent; and erectile dysfunction, 
rated at 0 percent.  He is also in receipt of special monthly 
compensation on account of loss of use of a creative organ.
Issue # 1 is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDING OF FACT

The Veteran was exposed to significant multiple-source 
acoustic trauma in service; his recurrent tinnitus has 
purportedly been present in and since service, and the 
credible evidence is in approximate balance as to whether it 
may be reasonably associated with his in-service noise 
exposure.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his tinnitus 
was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  In view of the disposition 
herein as to Issue #2, and remand action taken with regard to 
the remaining issue, there is no need for further discussion 
of notice or development.

Tinnitus

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for a neurological disorder (to include 
tinnitus and/or hearing loss as an organic neurological 
disorder) may also be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Tinnitus has been variously defined.  It is "a sensation of 
noise (as a ringing or roaring) that is caused by a bodily 
condition (as wax in the ear or a perforated tympanic 
membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  
It is a noise in the ears, such as ringing, buzzing, roaring, 
or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is 
a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. 
App. 471, 472 (1995).  "Tinnitus can be caused by a number 
of conditions, including injuries, acute diseases, and drug 
reactions [but] disablement from tinnitus does not depend on 
its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board would note that in Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition which is capable of lay observation.  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).

Although records are incomplete, tinnitus was not 
specifically noted in the Veteran's now available service 
treatment records.  However, he was exposed in service to 
significant acoustic trauma, including aircraft, power 
generators, and military gunfire.  A list has been provided 
of specific instances when the noise was exceptional, and 
involved a variety of guns and missiles.

The Veteran has been seen by VA for ear care including 
repeated hearing aids, and has complained of associated 
tinnitus.

On a VA audiometric examination in September 2009, the 
Veteran was reported by the examiner as saying that he did 
not know exactly when his tinnitus started.  Without 
additional discussion, the examiner dismissed the tinnitus as 
not being likely due to service.

Since then, the Veteran has clarified that what he actually 
said and, in fact, what he meant was that he did not know 
other than his tinnitus seemed to have been present for 50-60 
years or so; and that he clearly knew it was associated with 
one or more of the specifically intense incidents of acoustic 
trauma, again several of which he cited from ordnance duty in 
Korea, during Tet in Saigon in 1968 (he was in Vietnam from 
February 1967 to February 1968), and more recent exposure to 
40 mm and 120 mm guns and HAWK missiles.  

By his own statements, the Veteran has experienced ongoing 
problems with tinnitus, periodic and intermittent.  He has 
credibly testified to having it since his service, and the 
history has been repeated on several occasions. 

There is sufficient evidence to show the manifestations of 
tinnitus beginning in service, as the Veteran is competent to 
report his own symptoms, and the circumstances of its 
incurrence in service are consistent with his military record 
including noise exposure and history.

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt 
as to whether it is sufficient to grant service connection 
for tinnitus under 38 C.F.R. § 3.303(d).  Accordingly, 
without finding error in the previous action taken by the RO, 
the Board will exercise its discretion to find that the 
evidence is in relative equipoise, and will conclude that 
service connection for tinnitus is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

Defective Hearing

The Veteran was exposed to significant acoustic trauma in 
service.  He had active service from January 1947 to May 1948 
and from September 1950 to June 1969 with time in both Korea, 
and in Vietnam during the beginning of the 1968 Tet 
Offensive. 

The Veteran has stated that he noticed definitive hearing 
loss immediately at, or just after, retiring from service. 

He has also said that he was not the sort of soldier who very 
often went to sick call, and his records tend to reflect that 
as there are few entries other than several examinations.  
The Board finds his testimony in that regard to be credible.

Early in-service hearing tests showed normal acuity including 
on both audiometry (all prior to October 31, 1967, and not 
converted from ASA to ISO or current standards) and whispered 
and spoken voice tests.

On the separation evaluation (at which time the findings 
would have been converted to ISO standards), in January 1969, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
15
10
10
15
20

At 6000 hertz (Hz), 25 decibels were shown in both ears.  
Speech audiometry was not identified.  

The Veteran stated on his Substantive Appeal that he had 
complained of hearing loss within a year of service.  It is 
unclear whether this was recorded.

On a VA clinical visit in February 2009, it was noted that he 
had been fitted with new hearing aids some 13 years before.  

Treatment records and any audiometric studies from service to 
the present are not in the file.  The VA file does show that 
he was in school for part of that time, and records may be 
available from that as well.

On the authorized VA audiological evaluation in September 
2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
40
55
LEFT
35
45
50
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159-160 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley, supra; see 38 C.F.R. § 
3.303(d).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995).

In view of the foregoing, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    The Veteran should be asked to identify 
the evidence which reflects that he had 
hearing loss demonstrated in the first 
year after his retirement from service, 
and this and all other available post-
service audiometric evaluations, whether 
from VA or private sources, associated 
with work or school, etc., and related 
evidence should be obtained; VA should 
assist as feasible.

    In any event, complete VA clinical 
records must be acquired and attached to 
the file.  In that context, the Veteran 
may be requested to identify those VA 
facilities in which he has been seen for 
his hearing loss including any that have 
provided him with hearings aids, and these 
records should be acquired.

2.  The Veteran should then be examined by 
VA by a qualified individual who has not 
previously evaluated him, to determine the 
nature, extent and probable etiology of 
any hearing loss.  The claims folder, to 
include service and post-service clinical 
records obtained pursuant to (1), and a 
copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  

a.  The examiner should opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that defective hearing 
arose in or as a result of service, or 
arose after service and has been either 
caused or aggravated beyond its 
previous baseline level of disability 
by a service-connected disability to 
include tinnitus; or whether such a 
causation or aggravation relationship 
is unlikely (i.e., less than a 50-50 
probability).  A complete rationale for 
all opinions expressed should be 
provided.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.  If any question cannot be answered 
without resorting to pure speculation, 
the examiner must provide a complete 
explanation as to why such question 
cannot be answered.

3.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection on 
all bases.  If any decision remains 
adverse, provide him and his 
representative with an appropriate SSOC.  
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


